559 F.2d 566
200 U.S.P.Q. 20
Roy L. ENGLISH, Plaintiff-Appellant,v.NORTH PACIFIC PRODUCTS, INC., Defendant-Appellee.
No. 76-3055.
United States Court of Appeals,Ninth Circuit.
Aug. 23, 1977.

Daniel P. Chernoff, Chernoff & Vilhauer, Portland, Or., J. Brad Littlefield, Goldsmith, Siegel, Engel & Littlefield, Portland, Or., submitted on briefs for plaintiff-appellant.
Joseph B. Sparkman, Klarquist, Sparkman, Campbell, Leigh, Hall & Whinston, Portland, Or., for defendant-appellee.
Appeal from the United States District Court for the District of Oregon.
Before BROWNING, KOELSCH and SNEED, Circuit Judges.
PER CURIAM:


1
The trial judge, concluding that claims 1 and 4 of plaintiff's United States Patent No. 3,765,122 covering a "Flying Toy" were embodied in a flying ring toy manufactured and sold by defendant, but that those patent claims were obvious and hence invalid (35 U.S.C. § 103), rendered judgment accordingly.  Hence this appeal.


2
After examining the record and reviewing the pertinent law, we are clear that all material findings have support in the evidence and are not clearly erroneous, and that the judgment should be and is


3
AFFIRMED.